Case 1:19-cv-01862-DLC Document 95

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSE JAVIER FERNANDEZ,

Plaintiff,

AMADEO OKTROVA,
Defendant.

DENISE COTE, District Judge:

Filed 10/15/20 Page iof1

19cvil862 (DLC)

ORDER

 

 

 

USDC SDNY

  

ELECTRONICALLY FILED
DOC #:

 

 

pare Fiep: 10/18/20 _

 

ORDERED that the parties shall by Tuesday, October 20, 2020

at noon send copies of any exhibits they intend to use at trial

to this Court’s Chambers email inbox at

cotenysdchambers@nysd.uscourts.gov.

Dated: New York, New York
October 15, 2020

(a (NL

DENISE COTE

United Stdtes District Judge

 

 

 
